Citation Nr: 1106339	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to an earlier effective date than May 30, 2006, for 
the assignment of a 50 percent evaluation for bilateral hearing 
loss.

2.	Entitlement to a compensable evaluation for chronic otitis 
media, with otitis externa.

3.	Entitlement to service connection for vertigo (also claimed as 
loss of balance and dizziness) as secondary to service-connected 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from July 1951 to February 
1955.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania. The Veteran appealed from a March 
2007 rating decision that awarded a 50 percent evaluation for 
bilateral hearing loss, from November 29, 2006, seeking an 
earlier effective date for that benefit. Also contested from the 
decision was the denial of a compensable rating for chronic 
otitis media (with otitis externa). Meanwhile, the Veteran has 
appealed a January 2008 rating decision denying service 
connection for vertigo. 

During pendency of this case, a November 2007 RO rating decision 
retroactively adjusted the effective date of a 50 percent 
evaluation for bilateral hearing loss to May 30, 2006. This 
notwithstanding, the Veteran has expressly indicated that he 
wants a still earlier effective date for assignment of this 50 
percent rating. Thus,        the claim continues on appeal. See 
e.g., A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is 
presumed to be seeking the highest possible rating for a 
disability unless he or she expressly indicates otherwise).

Moreover, a May 2010 rating decision granted a then pending claim 
for service connection for tinnitus, and that matter is no longer 
before the Board. 

The issue of service connection for vertigo is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	The Veteran filed a claim for increased rating for bilateral 
hearing loss that was received at the RO on May 30, 2006. There 
is no contemporaneous medical evidence or evidence within the 
year preceding the date of claim that would support an earlier 
effective date for the grant of a 50 percent rating for hearing 
loss.

2.	The Veteran does not experience chronic suppuration with either 
otitis media or otitis externa. While nonsuppurative otitis media 
generally may be rated on the basis of hearing loss, the Veteran 
already has an independent award of service connection for 
bilateral hearing loss. 


CONCLUSIONS OF LAW

1.	The criteria are not met for an earlier effective date than May 
30, 2006 for the award of a 50 percent evaluation for bilateral 
hearing loss. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 
4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.	The criteria are not met for a compensable evaluation for 
chronic otitis media, with otitis externa. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.87, Diagnostic 
Codes 6200-6201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. A regulatory amendment 
effective for claims pending as of or filed after May 30, 2008 
removed the requirement that VA specifically request the claimant 
to provide any evidence in his or her possession that pertains to 
the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified 
at 38 CFR 3.159(b)(1) (2010).

The RO has informed the Veteran of what evidence would 
substantiate the claims being decided herein through VCAA notice 
correspondence dated from January 2007 and February 2010. The 
VCAA notice further indicated the joint obligation between VA and 
the Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining further VA medical records, private treatment records 
and other Federal records.                        See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The relevant notice information must have been timely sent. The 
United States Court of Appeals for Veterans Claims (Court) in 
Pelegrini II prescribed as the definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance of 
the initial adjudication of the claim. See also 38 U.S.C.A.    § 
5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the initial 
January 2007 VCAA notice correspondence pertaining to an 
increased rating for otitis media was sent before issuance of the 
March 2007 rating decision deciding that issue, and thus met the 
standard for timely notice. Meanwhile, the February 2010 VCAA 
notice was sent subsequent to both rating decisions on appeal, 
and thus technically was untimely. However, the Veteran has had 
an opportunity to respond to the VCAA notice letter in advance of 
the May 2010 Supplemental Statement of the Case (SSOC) 
readjudicating his claims. There is no objective indication of 
any further relevant information or evidence that must be 
associated with the record.                   The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claims. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining records of VA outpatient 
treatment. An attempt to obtain Social Security Administration 
(SSA) records resulted in the response from that agency that no 
such records were kept on file. The Veteran has undergone several 
VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for 
purpose of application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis on 
the limitation of activity imposed by the disabling condition). 
The Veteran has declined the opportunity for a hearing. The 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Earlier Effective Date for Increased Evaluation, Bilateral 
Hearing Loss

The general rule with regard to an award of increased 
compensation is that the effective date for such an award will be 
the date the claim was received or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.400(o)(1) (2010). An exception to this rule 
applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during  the one-
year period preceding the date of receipt of the claim for 
increased compensation. Otherwise, the effective date remains the 
date the claim is received. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27. Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, 
the degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

For evaluating hearing loss, under the applicable criteria 
disability ratings are determined by a mechanical application of 
the rating schedule to the numeric designations assigned after 
audiometric evaluations are performed. See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability 
evaluations range from 0 percent (i.e., noncompensable) to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing acuity, 
through Level XI for profound deafness.    VA audiometric 
examinations are conducted using a controlled speech 
discrimination test together with the results of a puretone 
audiometry test.                The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test. The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the puretone decibel loss. 
The percentage evaluation is found from Table VII by intersecting 
the vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal row 
appropriate to the numeric designation level for the ear having 
the poorer hearing acuity. For example, if the better ear has a 
numeric designation Level V and the poorer ear has a numeric 
designation Level VII, the percentage evaluation is            30 
percent. See 38 C.F.R. § 4.85.

The Board's review of the claims file reflects that the Veteran 
filed a claim for increased rating for bilateral hearing loss 
through correspondence received at the RO on May 30, 2006. Prior 
to this, there was no other claim for increased rating for 
hearing loss in the recent adjudicative history. Nor was there of 
record any pending unadjudicated claim for an increased 
disability rating. Indeed, the last prior action taken in 
evaluating hearing loss was the issuance of a June 1992 RO rating 
decision that confirmed a 40 percent disability rating, now final 
and binding in nature.            The Veteran does not seek to 
contest the finality or propriety of that decision. Consequently, 
it is readily apparent that May 30, 2006 is the applicable date 
of claim for an increased rating beyond a 40 percent evaluation 
for hearing loss,         and there is no earlier filing which 
provides the relevant date of claim for this case.

Thus far, moreover, the RO has granted the award of a 50 percent 
rating for hearing loss, and retroactively assigned an effective 
date for this benefit of May 30, 2006. So the Veteran has been 
awarded a 50 percent rating as of the date he filed his claim for 
increased rating. Under the law governing effective dates, there 
is one possibility to establish a still earlier effective date -- 
to demonstrate entitlement to a 50 percent rating within the one 
year preceding May 30, 2006, and thus gain up to one additional 
year of benefits at the 50 percent level. See 38 C.F.R. § 
3.400(o)(2). Unfortunately, however, there is simply no evidence 
of record upon which to properly rate the Veteran's bilateral 
hearing loss during the one year preceding May 30, 2006. There is 
no medical evidence, or for that matter lay statement describing 
hearing loss that is on file. The Veteran did not even undergo 
any VA Compensation and Pension exam for hearing loss until 
February 2007.                     With a blank slate before it, 
the Board's discretion to award any higher benefit from May 30, 
2005 onwards is constrained. Absent any evidence demonstrating 
the criteria for a 50 percent rating were met within the one year 
before May 30, 2006, therefore, the Board must deny the claim for 
an earlier effective date for such evaluation. 

For this reason, the claim for an earlier effective date for the 
assignment of a          50 percent rating for bilateral hearing 
loss must therefore be denied.                      The 
preponderance of the evidence is unfavorable on the claim, and 
under these circumstances the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A.                 § 5107(b); 38 C.F.R. § 
4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating for Otitis Media (with Otitis Externa)

Under 38 C.F.R. § 4.87, Diagnostic Code 6200 are the provisions 
for evaluating chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination). A single 10 percent 
evaluation is assigned during suppuration, or with aural polyps. 
A note to that diagnostic code states requires the evaluation of 
hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, 
separately from otitis media. 
 
Also potentially applicable is Diagnostic Code 6201 for chronic 
nonsuppurative otitis media with effusion (serous otitis media), 
which is to be rated in turn on the basis of hearing impairment. 

In February 2007, the Veteran underwent a VA Compensation and 
Pension examination by an ear, nose and throat specialist (ENT). 
At that time, the Veteran denied any infection in his ear, and 
claimed that he had been having hearing loss and wearing hearing 
aids and he was never checked again for the previous 20 years. He 
did not have any problem with his nose or with his throat and he 
wore bilateral hearing aids. Clinically, a physical exam revealed 
dry skin in the ear canals and intact tympanic membrane, and 
tuning fork tests were within normal limits.           The 
Veteran's hearing aids were possibly old and his nose and throat 
appeared to be within normal limits, and he did not have any 
signs of ear infection. The Veteran was advised to use a 
petroleum jelly on the hearing aids in order to grease the skin 
of the ear canals to help with dryness and avoid the clogging of 
his ears.

On VA re-examination in September 2007, the Veteran was noted to 
have always had some dried wax on his tympanic membrane and he 
was advised repeatedly to use some baby oil and to stop cleaning 
the ear. However, he kept complaining that his ears were having 
fluid and that his problem was mainly in the middle ear as he was 
told by an outside physician. Clinically, his ears, nose and 
throat were within normal limits, apart from some dried wax on 
the tympanic membranes which could increase tinnitus. The Veteran 
was advised to use some baby oil and return for further 
treatment.

Records of VA outpatient treatment show ongoing evaluation for 
hearing loss, and possible otitis media. When seen in June 2007, 
the Veteran's otoscopy revealed clear external auditory canals 
and intact tympanic membranes. A check on his postauricular 
hearing aids showed some routine maintenance necessary, in part 
to prevent the problem of moisture developing in the ears. An 
October 2007 record meanwhile reveals the impression of chronic 
external otitis. 

The May 2008 note from Dr. F.J.C., private physician, states that 
the Veteran had bilateral hearing aids and due to the molds he 
had recurrent ear infections and irritation. 

Upon VA examination in March 2009, the Veteran presented with an 
external ear infection. The examiner suggested that the Veteran's 
two hearing aids were definitely participating in the cause of 
his external ear infection. He was now using an ointment on the 
hearing aid to protect the ear canals from getting infected.           
The examiner expressed the conclusion that if the Veteran's 
hearing loss was service-related, than it was the case that his 
external ear infection was service-related as well. 

On a September 2009 VA examination by an ENT, the Veteran 
reported ear infections on and off since military service. He 
stated that he had experienced less ear infections over the last 
few years. He would get between one and two infections per year, 
for which he usually did not see a physician. He reported no 
history of ear surgery or ear drum perforation. He did report 
that he had itching in his ears often. 

What is initially clear from the foregoing is that the Veteran 
has two recognizable components of service-connected disability, 
one being that of otitis media initially incurred in service. The 
other is otitis externa that is related to his use of hearing 
aids for treatment of service-connected bilateral hearing loss, 
for which essentially service connection on a secondary basis is 
warranted. See 38 C.F.R. § 3.310(a) (providing for service 
connection for a condition proximately due to or the result of a 
service-connected disability). Both otitis media and otitis 
externa are to be considered for disability compensation 
purposes. The latter condition may be rated by analogy to 
Diagnostic Codes 6200 and 6201, as it is a substantially similar 
condition to otitis media in symptomatology and effect. See 38 
C.F.R. § 4.20 (permitting evaluation of unlisted conditions under 
analogous rating criteria). 

The above having been set forth, on the ultimately dispositive 
issue of whether there is compensable disability of either otitis 
media or otitis externa, however, the preponderance of the 
evidence does not support any higher disability evaluation. 
Considering Diagnostic Code 6200, the Veteran does not have 
chronic suppurative otitis media (or for that matter, a similar 
condition of the external ear). Essentially, there is no sign of 
drainage from the inner ear. Nor for that matter are there 
separately compensable complications of the underlying service-
connected disabilities involving such manifestations as 
labyrinthitis, facial nerve paralysis, or bone loss of the skull. 
The Board is not denying the fact that the Veteran has the 
medical conditions in question, particularly chronic otitis 
externa due to use of hearing aids bilaterally, but observes that 
the symptomatology shown is not correlative to disability 
compensation under the VA rating schedule. Turning to Diagnostic 
Code 6201, nonsuppurative otitis media is to be rated on the 
basis of hearing impairment. To this effect, the Veteran is 
already service-connected for bilateral hearing loss on an 
independent basis, for which he receives currently a          50 
percent rating. Obviously, no duplicative evaluation for 
bilateral hearing loss could be assigned even if it were found 
that otitis media or otitis externa was an underlying 
contributing factor to hearing loss. See 38 C.F.R. § 4.14 
(providing that under VA's "anti-pyramiding rule," the 
evaluation of the same manifestation under different diagnoses is 
to be avoided). See also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994). As a result, there is no basis in the record to assign a 
compensable rating for either otitis media or otitis externa 
applying the provisions of the VA rating schedule. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. The symptomatology 
posed mainly by otitis externa appears to involve irritation of 
the skin surface, but after that little in the way of objective 
manifestations that would reasonably be expected to compromise 
one's employment capacity. The Veteran's service-connected otitis 
media and otitis externa also have not necessitated frequent 
periods of hospitalization, or otherwise rendered impracticable 
the application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural actions 
outlined in               38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for a 
compensable evaluation for chronic otitis media, with otitis 
externa. This determination takes into full account the potential 
availability of any "staged rating" based upon incremental 
increases          in severity of service-connected disability 
during the pendency of the claim under review. The preponderance 
of the evidence is against the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An earlier effective date than May 30, 2006 for the assignment of 
a 50 percent evaluation for bilateral hearing loss is denied.

A compensable rating for chronic otitis media, with otitis 
externa, is denied.


REMAND

Further development is needed of the claim for service connection 
for vertigo,                as secondary to service-connected 
bilateral hearing loss. 

As provided in the report of a September 2009 VA medical 
examination,              the Veteran complained of persistent 
vertigo and disequilibrium. According to the VA examiner, a 
recent electronystagmogram (ENG) had shown that what the Veteran 
actually had was a vertebral basilar insufficiency that was 
unrelated to his hearing loss, and not due to a peripheral 
vestibular disease. The conclusion offered was that the examiner 
was unable to substantiate that the Veteran's symptoms of vertigo 
and disequilibrium were related to his service-connected hearing 
loss, tinnitus or his otitis media, as these were not on the ENG 
study shown to be related to peripheral vestibular disease. 

However, the report of an October 2009 VA ENT consult notes the 
Veteran's description of a vertigo sensation on a daily basis, 
and mild balance issues.             The assessment given was one 
of likely benign paroxysmal position vertigo (BPPV). 
On a similar note, the October 2008 note from Dr. F.J.C., private 
physician, stated that the Veteran had deafness with vertigo and 
tinnitus which had been an ongoing medical issue, caused by 
hearing loss. 

From the preceding, it is clear that there is some material 
dispute as to the precise nature of the condition that the 
Veteran experiences in relation to claimed vertigo. Despite the 
opinion of the September 2009 VA examiner that the Veteran had 
vertebral basilar insufficiency, which would appear the most 
informed and comprehensive medical assessment on record, at least 
two other treatment providers have suggested that the underlying 
problem instead lies with peripheral vestibular disease caused by 
either hearing loss or inner ear dysfunction. In light of this 
discrepancy, and particularly to address the most recent October 
2009 VA ENT report findings, the Board views a supplemental 
opinion from the September 2009 VA examiner as crucial to 
resolving the proper diagnosis and etiology of the Veteran's 
claimed vertigo. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim).  

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1.	The RO/AMC should return the claims folder 
to the VA examiner who conducted the VA ENT 
examination of September 2009, and request a 
supplemental opinion.  The VA examiner should 
initially provide a definitive diagnosis of a 
current condition encompassing the claimed 
symptomatology of vertigo, with loss of 
balance and dizziness. The examiner should 
then address whether the diagnosed condition 
at least as likely as not (i.e., 50 
percent or greater probability) is 
etiologically related to his service-
connected bilateral hearing loss, and/or 
chronic otitis media (with otitis externa). 
The examiner should consider both initial 
causation of the vertigo by service-connected 
disability, and the possibility that the 
Veteran's vertigo has been permanently 
aggravated by the same. For purposes of this 
analysis, aggravation is defined as a 
permanent worsening of the nonservice- 
connected disability beyond that due to the 
natural disease process. The opining VA 
physician should specifically note 
consideration of the October 2008 private 
physician's report, and October 2009 VA 
clinical outpatient record that diagnosed 
BPPV.

Provided that the October 2009 examiner 
is not available, or is no longer 
employed by VA, schedule         the 
Veteran for an examination by an 
examiner who has not seen her 
previously, and that addresses the 
inquiries set forth above regarding the 
etiology of the disability claimed.

2.	The RO/AMC should then review the claims 
file.             If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,           11 Vet. App. 268 
(1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claim for service connection for vertigo 
(also claimed as loss of balance and 
dizziness) as secondary to service-connected 
bilateral hearing loss, in light of all 
additional evidence received. If the benefit 
sought on appeal is not granted,                    
the Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


